MaRshall, J.
It is considered that the court would not be justified in discussing the matters submitted, in view of *457tbe record. It was a very simple case. Tbe court rightly ruled that, if respondent dealt witb an authorized agent of appellant in obtaining tbe insurance, it was liable to him for tbe expense be incurred in respect to tbe matter up to tbe time tbe policies were canceled by its order. That certainly was tbe only jury question in tbe case, if there were any. Tbe appellant bad tbe benefit of tbe insurance for quite a period of time. It was required to pay only tbe cost to respondent of such benefit.
As we read tbe record, there is no room for fair controversy but that Trottman bad authority to place tbe insurance, subject, at tbe best for appellant, to tbe right to elect not to keep tbe policies, upon tbe president of tbe company passing unfavorably upon tbe matter. That reservation did not give appellant tbe right to keep tbe policies and enjoy tbe insurance for a considerable period of time and then return them as never having been accepted for any purpose. Tbe most appellant could well claim, under tbe circumstances, was tbe right to have tbe policies canceled as to any liability for insurance under them after tbe notification to cancel. That right was conceded by respondent and recognized by tbe judgment appealed from. We are unable to see any reason why it should be disturbed. Tbe trial court seems to have taken as favorable a view of tbe case as could reasonably have been done in bolding that it was involved in sufficient uncertainty to require jury interference to arrive at tbe right of tbe matter.
By the Court. — Judgment affirmed.